Case: 16-50187      Document: 00513805844         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-50187
                                                                                FILED
                                                                        December 20, 2016
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL RAMIREZ-ARELLANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1929-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Manuel Ramirez-Arellano, who is serving a 63-month prison sentence
after pleading guilty to conspiracy to import more than one kilogram of heroin,
appeals the district court’s decision to deny his motion for a sentence
modification under 18 U.S.C. § 3582(c)(2). Through that motion, he requested
that the court reduce his sentence based on Amendment 782 to the Sentencing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50187    Document: 00513805844       Page: 2   Date Filed: 12/20/2016


                                   No. 16-50187

Guidelines, which had the effect of retroactively lowering most drug-related
base offense levels by two levels.
      Ramirez-Arellano has not shown that the district court abused its
discretion in denying the motion. See United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011). The court correctly recognized that he was eligible
for a reduction; however, it denied the motion as a matter of discretion citing
the nature and circumstances of the offense, i.e., the large quantity of heroin
for which Ramirez-Arellano was held responsible, which is an appropriate
factor to consider. See Dillon v. United States, 560 U.S. 817, 826-27 (2010); 18
U.S.C. § 3553(a)(1). In addition, the district court had before it Ramirez-
Arellano’s arguments in favor of a sentence reduction and gave due
consideration to the § 3582(c)(2) motion. See United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                        2